                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NEW YORK


  JONINA BROWN,
                                   Plaintiff,
                                                    DECISION AND ORDER
                     -vs-
                                                        17-CV-6467-CJS
  COMMISSIONER OF SOCIAL SECURITY,

                                   Defendant.


                               APPEARANCES

For the Plaintiff:               Jeanne Elizabeth Murray, Esq.
                                 Kenneth R. Hiller, Esq.
                                 Law Offices of Kenneth Hiller, PPLC
                                 6000 North Bailey Avenue, Suite 1A
                                 Amherst, NY 14226
                                 716 564-3288

For the Defendant:               Ariella Renee Zoltan, Esq.
                                 Social Security Administration
                                 Office of General Counsel
                                 26 Federal Plaza, Room 3904
                                 New York, NY 10278
                                 212-264-2217

                                 Dennis J. Canning, Esq.
                                 Office of the General Counsel
                                 Social Security Administration
                                 601 E. 12th Street, Room 965
                                 Kansas City, MO 64106
                                 816-936-5830

                                 Kathryn L. Smith, A.U.S.A. (oral argument)
                                 United States Attorney's Office
                                 100 State Street, Fifth Floor
                                 Rochester, New York 14614
                                 585-263-6760
                                            INTRODUCTION

        Siragusa, J. Jonina Brown (“Plaintiff”) brings this action pursuant to Title XVI of the Social

Security Act seeking review of the final decision of the Commissioner of Social Security (“Com-

missioner”) denying her application for supplemental security income benefits. Presently before

the Court are the parties’ competing motions for judgment on the pleadings pursuant to Federal

Rule of Civil Procedure 12(c). For the reasons set forth below, the Court grants the Commis-

sioner’s motion and denies the Plaintiff’s application.

                                        PROCEDURAL HISTORY

        Plaintiff filed a claim for Title XVI supplemental security income benefits on October 1,

2013. She alleged her disability started on September 15, 2011. The Social Security Admin-

istration denied her claims on January 9, 2014, and she appeared before an Administrative

Law Judge (“ALJ”) for a hearing on December 15, 2015, at which a vocational expert also tes-

tified. Ida Comerford, Esq., represented Plaintiff at the hearing. The ALJ issued a decision on

February 18, 2016, denying her benefits, which Plaintiff appealed. The Appeals Council denied

her request for review on May 17, 2017, and Plaintiff commenced this action pursuant to 42

U.S.C. § 405(g) on May 17, 2017. The Court heard oral argument on June 14, 2018.

                                         THE ALJ’S DECISION

        The ALJ analyzed Plaintiff’s Title XVI claim via the five-step sequential analysis. 1 At step

one, the ALJ found Plaintiff had not engaged in substantial gainful activity since October 1,


          1 Applying the Commissioner’s five-step sequential evaluation for adjudicating disability claims,

20 C.F.R. §§ 404.1520, 416.920, the Social Security Administrative records show that Plaintiff did not
meet the insured status requirements of the Act through February 26, 2015, therefore she did not qual-
ify for a Title II claim of disability insurance. R. 316.


(continued)

                                              Page 2 of 12
2016. At step two, the ALJ determined that Plaintiff had the following severe impairments: Ray-

naud’s phenomenon; chronic headaches; blindness in the right eye; depressive disorder, NOS 2;

mood disorder, NOS; psychotic disorder, NOS; paranoid schizophrenia; anxiety disorder; and

posttraumatic stress disorder (PTSD). R. 160. However, at step three, the ALJ also determined

that the impairments, neither singularly nor together, met or medically exceeded the severity of

one of the Commissioner’s listed impairments. R. 160–62.

       Before proceeding to step four, the ALJ determined that Plaintiff retained the residual

functional capacity (“RFC”) to perform a full range of work at all exertional levels as defined in

20 C.F.R. § 416.967(b). Based on the medical evidence in the Record, he added the following

non-exertional limitations:

       frequently finger bilaterally; avoid all exposure to extreme cold; occasionally per-
       form tasks requiring depth perception and/or close hand-eye coordination; un-
       derstand, remember, and carry out simple instructions and tasks; occasionally
       interact with co-workers and supervisors; little to no contact with the general pub-
       lic; able to work in a low stress work environment (i.e., no supervisory duties, no
       dependent decision-making required, no strict production quotas, minimal
       changes in work routine and processes, etc.); and is able to consistently maintain
       concentration and focus for up to two hours at a time.

R. 162–67. The ALJ determined that Plaintiff possesses no past relevant work experience. R.

168.

       At step five, considering her age, education, work experience, and RFC, the ALJ deter-

mined that a significant number of jobs existed in the national economy that Plaintiff could

perform, specifically: laundry worker, dining room attendant, and cleaner, housekeeping. R.

168. Accordingly, the ALJ found Plaintiff not disabled. R. 168–69.




       2   Not Otherwise Specified.

                                          Page 3 of 12
                                      SCOPE OF REVIEW

       A district court may set aside the Commissioner’s determination that a claimant is not

disabled only if the factual findings are not supported by “substantial evidence” or if the deci-

sion is based on legal error. 42 U.S.C. § 405(g); see also Green-Younger v. Barnhart, 335 F.3d

99, 105-06 (2d Cir. 2003). “Substantial evidence means ‘such relevant evidence as a reason-

able mind might accept as adequate to support a conclusion.’” Shaw v. Chater, 221 F.3d 126,

131 (2d Cir. 2000). “The deferential standard of review for substantial evidence does not apply

to the Commissioner’s conclusions of law.” Byam v. Barnhart, 336 F.3d 172, 179 (2d Cir. 2003)

(citing Townley v. Heckler, 748 F.2d 109, 112 (2d Cir. 1984)).

                                           ANALYSIS

       Plaintiff argues that the ALJ’s RFC is not based on substantial evidence and that the ALJ

substituted his own lay opinions in determining her RFC. PL.’s Mem. of Law 19, Jan. 9, 2018,

ECF No. 11-1. Plaintiff contends that the ALJ erred in weighing the opinions of her therapist,

Ms. Jessica Tackaberry, did not properly develop the record regarding her disabilities, granted

only some weight to consultative examiners (thereby creating a gap in the record), and substi-

tuted his own lay opinions in determining Plaintiff’s RFC.

       Plaintiff’s RFC, both mentally and physically, is her “‘maximum remaining ability to do

sustained work activities in an ordinary work setting on a continuing basis.’” Melville v. Apfel,

198 F.3d 45, 52 (2d Cir.1999) (quoting SSR 96–8p, 1996 WL 374184, *2 (July 2, 1996)).

When making an RFC assessment, an ALJ should consider “a claimant’s physical abilities, men-

tal abilities, symptomology, including pain and other limitations which could interfere with work

activities on a regular and continuing basis.” Pardee v. Astrue, 631 F.Supp.2d 200, 210

(N.D.N.Y. 2009). “In determining the claimant's physical ability, or residual work capacity, the

                                          Page 4 of 12
[Commissioner] must consider objective medical facts, diagnoses and medical opinions based

on such facts, and subjective evidence of pain or disability testified to by the claimant or oth-

ers.” Ferraris v. Heckler, 728 F.2d 582, 585 (2d Cir. 1984).

Plaintiff’s Subjective Complaints
       At the hearing, Plaintiff testified that she cannot be around people and preferred “to be

by myself in a room with a door closed and very dim lights,” R. 182, that she hears voices “pretty

much every day,” but since she “got the right medication,…they’re not so bad,” but that she

“can’t tune them out.” R. 183. At home she does “a lot of cleaning up,” listens to music, calls

her mother, and “just picked up a new craft with Modge Podge.….” R. 184. About twice a month,

she is so depressed she cannot take a bath, even though she loves bathing. R. 184–85. During

the hearing, her attorney pointed out that she was shaking and asked if it was due to her anxi-

ety, to which she responded, “Yes,” and stated that panic attacks are another symptom of her

anxiety. R. 185–86. Her attorney asked her the following question to which she gave the fol-

lowing response:

       Q. So when you came here today, you had asked the guard for some accommo-
       dations? What was that?

       A. Yeah, I wanted to go in a quiet room like they have at mental health because
       a lot of people started coming up, going in the line. And I’m scared to ride an
       elevator by myself, so I couldn’t go back down the stairs by myself because no-
       body was getting on the elevator.

R. 187–88. Plaintiff also testified about her Raynaud’s diagnosis, stating, “I can have a flare at

any time like it could be like 90 degrees outside and my fingers will get numb to the point where

they’re like glue and the hurt like they’re frozen.” R. 188. When that happens, she stated, she

cannot pick up even a cup and the problem lasts from five to twelve minutes. Id.




                                          Page 5 of 12
RFC Findings
        Plaintiff argues that the ALJ’s RFC findings resulted from the “cherry-picking” of evidence

and the improper substitution of his own lay opinion. Plaintiff contends that the ALJ did not

properly weigh the medical opinions in the Record. The Court disagrees with both contentions.

        The Court finds that the ALJ properly applied the Treating Physician Rule, which states

“the opinion of a claimant’s treating physician is given controlling weight if it is well-supported

by medically acceptable clinical and laboratory diagnostic techniques and is not inconsistent

with other substantial evidence in the case record.” Greek v. Colvin, 802 F.3d 370, 375 (2d Cir.

2015); 20 C.F.R § 416.927(c). 3 When a treating physician’s opinion is not entitled to controlling

weight or when the ALJ is evaluating an opinion from a non-treating or non-acceptable medical

source, the ALJ considers the following factors: (i) the frequency of examination and the length,

nature and extent of the treatment relationship; (ii) the evidence in support of the treating phy-

sician’s opinion; (iii) the consistency of the opinion with the record as a whole; (iv) whether the

opinion is from a specialist; and (v) other factors that tend to support or contradict the opinion.

See 20 C.F.R. § 416.927(c)(1)–(6). The ALJ need not explicitly discuss each of those factors.

See Atwater v. Astrue, 512 F. App’x 67, 70 (2d Cir. 2013) (summary order) (“We require no

such slavish recitation of each and every factor where the ALJ’s reasoning and adherence to

the regulation are clear.”).




        3 On January 18, 2017, the agency published final rules titled “Revisions to Rules Regarding the
Evaluation of Medical Evidence.” 82 Fed. Reg. 5844; see also 82 Fed. Reg. 15132 (March 27, 2017)
(amending and correcting the final rules published at 82 Fed. Reg. 5844). These final rules apply only
to claims filed on or after March 27, 2017. See 82 Fed. Reg. 5844. Therefore, they do not apply to the
ALJ’s decision in this case. The citations in this brief are to the regulations and rulings in effect at the
time of the ALJ’s decision.

                                               Page 6 of 12
       It is the ALJ’s responsibility to weigh all evidence and resolve conflicts in the evidence.

Richardson, 402 U.S. at 399; Aponte v. Sec’y of HHS, 728 F.2d 588, 591 (2d Cir. 1984); see

Bethge v. Chater, 896 F. Supp. 301, 317 (W.D.N.Y. 1995). When an opinion is unsupported or

is inconsistent with other substantial evidence, the ALJ is not required to afford deference to it,

and may use discretion in weighing the medical evidence as a whole. See Halloran v. Barnhart,

362 F.3d 28, 32 (2d Cir. 2004).

Jessica Sharp Tackaberry, MS, LMF
       Jessica Sharp Tackaberry completed a mental residual functional capacity question-

naire in which she indicated that she was “unable to speak regarding employability.” R. 774.

On November 19, 2013, she also completed a Monroe DHS Employability Assessment in which

she stated that Plaintiff was moderately limited in the following: understanding and remember-

ing simple instructions; maintaining attention and concentration for rote tasks; and regularly

attending to a routine and maintaining a schedule R. 438–53. Nevertheless, she also deter-

mined that Plaintiff could perform simple and complex tasks independently; maintain basic

standards of hygiene and grooming; and perform low stress and simple tasks R. 438–53. She

made similar findings in a December 17, 2013, form, R. 445–46, and January 29, 2015, form,

R. 452–53.

       Ms. Tackaberry is a marriage and family therapist licensed in New York State. 4 Plaintiff

and the Commissioner agree that the rules do not consider her to be an acceptable medical

source. 20 C.F.R. § 416.902. Nevertheless, the rules, and a ruling, require that the ALJ evaluate

her opinion. 20 C.F.R. § 416.927(c) (“Evaluating opinion evidence for claims filed before March


        4 Jessica Tackaberry, license number 000763, began practicing June 29, 2009 and her license

expires in January of 2021. (Last checked online: June 10, 2019).

                                           Page 7 of 12
27, 2017”); SSR 06-3p (“Information from these ‘other sources’ cannot establish the existence

of a medically determinable impairment. Instead, there must be evidence from an ‘acceptable

medical source’ for this purpose. However, information from such ‘other sources’ may be based

on special knowledge of the individual and may provide insight into the severity of the impair-

ment (s) and how it affects the individual’s ability to function.”).

       Here, the ALJ received and reviewed records from Ms. Tackaberry which aided in forming

his opinions. Plaintiff argues that the ALJ gave “arbitrary reasons for discounting the opinions

that limited plaintiff in ways that did not match with his RFC determination.” Pl.’s Mem. of Law

28, Jan. 9, 2018, ECF No. 11-1.The ALJ properly discounted Ms. Tackaberry’s and Dr. Lin’s

opinions as unsupported by their records. Ms. Tackaberry noted that Plaintiff reported having

a “strong, close group of girlfriends,” R. 408, had been involved in a work experience program

assignment at the Red Cross, R. 409, and recommended that she be evaluated for chemical

dependency and continue therapy, R. 412. Notes from a July 21, 2015, psychiatric medication

review by John Rushforth, NP, at Genesee Mental Health show that Plaintiff started formal

chemical dependency treatment, was in PROS 5 treatment at Rochester Rehabilitation and en-

joyed groups. R. 511. Ms. Tackaberry completed a mental status examination on September

25, 2015, and wrote that she was cooperative, made good eye contact, exhibited appropriate

behavior despite restlessness, her speech was appropriate, her thought process logical, her

thought content obsessive, and she had an appropriate affect with anxious mood, with her

judgment a 3 on a scale of 1 to 5, and her short and long term memory was intact. R. 518.




       5   Personalized Recovery Oriented Services.

                                             Page 8 of 12
Yu-Ying Lin, PH.D.
       The ALJ considered consultative examiner Dr. Lin’s November 2013 examination.

R. 165–66, 400–404. Dr. Lin determined that Plaintiff could follow, understand, and perform

simple tasks but was not able to perform complex tasks. R. 162, 403. The ALJ discounted

Dr. Lin’s opinion that Plaintiff had “marked limitations” in differing areas of functioning, such

as maintaining attention and concentration; maintaining a regular schedule; making appro-

priate decisions; appropriately dealing with stress; and relating adequately to others. R.

403. The ALJ stated that these marked limitations did not coincide with the moderate re-

strictions expressed by Plaintiff’s treating providers, such as Ms. Tackaberry who stated

that Plaintiff had “moderate limitations” at most. R. 165. In 20 C.F.R. § 416.927(c)(1)–(6),

the Commissioner states that frequency of examination and the length, nature and extent

of the treatment relationship are all prominent and necessary factors that must be exam-

ined when weighing medical opinions.

       Plaintiff argues that the ALJ “substituted his own judgment for the judgment of a

trained medical professional who with these credentials and experience, believed that

Plaintiff was severely limited in her ability to perform work related activities.” Pl.’s Mem. of

Law at 28–29.

       Plaintiff’s observable conditions of impaired memory and attention during the exam-

ination that Dr. Lin conducted, R. 402–03, showed improvement after November 2013. A

psychiatric medication review on October 8, 2014, by John Rushforth, MS, RN, NPP, at

Genesee Mental Health Center, noted that although she was still bothered by anxiety,

Plaintiff’s anxiety around crowds was much less. R 487, 489. An April 16, 2015, evaluation



                                          Page 9 of 12
noted Plaintiff stated that her voices had decreased significantly. R 506. A May 1, 2015,

assessment noted that Plaintiff appeared “[a]lert and oriented x3 with fair attention span

and concentration. Speech is reasonably articulate and clear and reasonably expansive.

Mood is subacute depression and anxiety.” R 515. Ms. Tackaberry’s December 23, 2013,

evaluation noted that Plaintiff’s insight was a 4 on a scale of 1 (bad) to 5 (good), that she

had a logical thought process, with obsessive thought content, no hallucinations, appropri-

ate affect, depressed mood, and intact short and long term memory. R. 457. The Court

concludes that the ALJ properly decided that Dr. Lin’s opinion was contradicted by other

mental-status examinations in the Record. R. 166.

Nisha Gupta, M.D. & Aharon Wolf, M.D.
       Nisha Gupta, M.D., a board-eligible internal medicine resident, treated Plaintiff from

April 2, 2013 through January 29, 2014. R. 542, 665. He completed a Monroe County De-

partment of Human Services Physical Assessment for Determination of Employability on

November 19, 2013. R. 427–30. Dr. Gupta concluded that Plaintiff could work up to forty

hours per week with reasonable accommodations. Id. He added that she should not be put

into stressful environments and should avoid cold temperatures. R. 428. He indicated he

found no limitations in walking, standing, sitting, pushing, pulling, bending, seeing, hearing,

speaking, lifting and carrying for more than four hours. R. 430. Aharon Wolf, M.D., diag-

nosed Plaintiff with Raynaud’s phenomenon, chronic headaches and right eye blindness.

The ALJ gave significant weight to Dr. Wolf’s opinion “because it is generally consistent

with his examination findings and overall medical evidence of record.” R. 165.




                                        Page 10 of 12
       Plaintiff argues that the ALJ was inconsistent in his assessment of consultative ex-

aminers, especially regarding Dr. Lin’s and Dr. Wolf’s opinions. However, the ALJ gave

more weight to Dr. Wolf’s findings because they were consistent with Dr. Gupta’s records,

whereas Dr. Lin’s opinions were inconsistent with the treating source’s notes. R. 165–66,

427–28. The Court is unpersuaded that the ALJ treated the consultative examiners’ opin-

ions inconsistently.

Rachel Karmally, MD
       The ALJ considered the opinion of Rachel Karmally, M.D., following a February 19, 2014,

examination. Dr. Karmally’s opinion was that Plaintiff could work up to 40 hours per week in a

low-stress position. R. 166, 433. 6

       Plaintiff argues that there is no reference to a visit from Jonina Brown to Dr. Karmally

because there is no mention of the visit at Plaintiff’s meetings with Jessica Tackaberry prior

and after the meeting with Dr. Karmally. Pl.’s Mem. of Law 27. The Record shows, however,

that Dr. Karmally saw Plaintiff on February 19, 2014, which is the same day she authored her

opinion. R. 614–16. Lastly, Dr. Karmally’s opinion of Plaintiff was consistent with Dr. Gupta’s.

R. 427–30.

                                           CONCLUSION

       For the foregoing reasons, the Court finds that the Commissioner’s decision is supported

by substantial evidence and upholds the Commissioner’s motion for judgment on the pleadings.



       6  When Plaintiff’s counsel submitted this opinion, he indicated that it was from Rachel Kan-
nalty, a licensed clinical social worker. R. 431. In his decision, the ALJ evidently relied upon coun-
sel’s description of Dr. Karmally’s title. R. 166. However, the Record shows in several places that
Rachel Karmally is a medical doctor. R. 72, 81, 90, 99, 110, 120, 129, 139, 524, 525, 617, and
many other pages.

                                           Page 11 of 12
ECF No. 16. Defendant’s motion for judgment on the pleadings is denied. ECF No. 11. The

Commissioner’s decision is verified pursuant to the fourth sentence of 42 U.S.C. § 405(g). The

Clerk is directed to close this case.

   So Ordered.

Dated: June 11, 2019
       Rochester, New York

                              ENTER:

                                          /s/ Charles J. Siragusa
                                          CHARLES J. SIRAGUSA
                                          United States District Judge




                                        Page 12 of 12
